Citation Nr: 1606269	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar stenosis and radiculopathy of the lower extremities.

2.  Entitlement to service connection for a right eye disorder, to include as secondary to service-connected migraine headaches.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1976 to April 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  

In January 2015, the Board reopened the claim for service connection for a bilateral eye disorder, and the case was remanded for additional development.  In a December 2015 rating decision, the Appeals Management Center (AMC), granted service connection and a noncompensable evaluation for cupping, left eye, leading to glaucoma effective from February 2, 2009.  However, no rating decision or Supplemental Statement of the Case (SSOC) was issued regarding service connection for a right eye disorder.  As the claim on appeal was for a bilateral eye disorder and only service connection for a left eye disorder was adjudicated, the issue of entitlement to service connection for a right eye disorder remains in appellate status.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2015 at which time he was diagnosed with blepharitis, presbyopia, peripheral retinal scars, hyperopia, and regular astigmatism in the right eye.  The Veteran has contended that he had paint chips in his eyes after sandblasting paint off a ship during service and that he sustained head trauma during service, which each resulted in his current eye disorders.   Although the examiner addressed the nature and etiology of the Veteran's left eye disorder, he did not provide a medical opinion and rationale as to the nature and etiology of any of the right eye disorders.  Indeed, despite the prior remand directives, there was no discussion of whether any of the Veteran's current right eye diagnoses are related to his military service or secondary to his service-connected migraine headaches.  Thus, the Board finds that based on the foregoing, an addendum opinion is required.

In regard to the claim for service connection for a right knee disorder, the Veteran was afforded a VA examination in May 2015 at which time he was diagnosed with status post total right knee replacement.  The examiner stated that it was too soon to accurately evaluate the Veteran's condition because he had had a right knee replacement one month prior to that examination.  The examiner did review the claims file and acknowledged the Veteran's lay statements that he injured his right knee while playing sports in service.  He stated that there is no evidence to conclude that the Veteran's right knee condition is etiologically related to his active service or is caused by or aggravated by his service-connected lumbar stenosis with associated radiculopathy of the lower extremities.  However, the VA examiner did not provide an adequate rationale for that conclusion.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder and right eye disorder.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.  

2.  After completing the foregoing development, the case should be returned to the April 2015 VA eye examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any right eye disorder that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right eye disorders.  In so doing, he or she should note that the April 2015 VA examination listed his diagnoses as blepharitis, presbyopia, peripheral retinal scars, hyperopia, and regular astigmatism in the right eye.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or are otherwise causally or etiologically related to his military service.  In so doing, he or she should address the Veteran's contentions that he had paint chips in his eyes after sandblasting paint off a ship during service and that he sustained head trauma during service on two occasions in 1977, which each resulted in his current eye disorders.   

The examiner should also opine as to whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected migraine headaches.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The case should be returned to the May 2015 VA knee examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any right knee disorder that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least not the Veteran's current right knee disorder manifested during the Veteran's military service or is otherwise causally or etiologically related to his service, including any symptomatology or injury therein.  In so doing, he or she should address the Veteran's contentions that he injured his knee while playing on the staff football team for six months in service and while he was serving on the U.S.S. Saratoga in 1977.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's right knee disorder is either caused by or permanently aggravated by his service-connected lumbar stenosis and radiculopathy of the lower extremities. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




